ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ANTHONY W. HARRIS, formerly of NEWARK, who was admitted to the bar of this State in 1984 and who was thereafter temporarily suspended from practice on July 31, 1991, and who remains suspended at this time, be disbarred for his unethical conduct in ten matters, including gross neglect, failure to communicate with clients, lack of diligence, conduct involving dishonesty, deceit or misrepresentation, failure to safekeep property of clients or third parties, abandonment of clients and failure to cooperate with the ethics authorities or to comply with Orders of this Court, all in violation of RPC 1.1(a), RPC 1.1(b), RPC 1.3, RPC 1.4(a), *118RPC 1.15, RPC 8.1(b) and RPC 8.4(c), and good cause appearing;
It is ORDERED that ANTHONY W. HARRIS be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that ANTHONY W. HARRIS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that ANTHONY W. HARRIS comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that ANTHONY W. HARRIS reimburse the Ethics Financial Committee for appropriate administrative costs.